DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8, 10-16, 20, 21 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikitin et al. (U.S. Patent 8,516,425, hereafter Nikitin).
Claim 1:  Nikitin teaches a method performed for a circuit path (Figure 10), the method comprising:
receiving signals in the circuit path (at 1001)
storing information about skew (column 11 lines 16-27 and column 12 lines 11-29) produced by circuits electrically connected in series in the circuit path (column 12 lines 47-52 where N number of nets have one driver pin and N receiver pins), the information relating to skew amounts for each of the circuits (column 11 lines 66-67 and column 12 line 1 where the skew is used to create a skew-corrected netlist); and
controlling states of the signals in the circuit path (via 1003 and 1009), the states being controlled by controlling multiple polarity switch circuits (1007 in N=2 groups of nets) based on the information  (column 11 lines 66-67 and column 12 line 1 where the skew is used to create a skew-corrected netlist) to invert the signals in the circuit path so that skews produced by different circuits connected in series (1003 and 1009 connected in series in path 1001) in the circuit path at least partially cancel and so that there is no net inversion of the signals caused by the circuit path (via 1005 and 1007; column 12 lines 47-48 where N=2 groups of nets are connected and there is no net inversion of the signals caused by the circuit path);
wherein each of the multiple polarity switch circuits comprises a multiplexer (1007 coupled to inverter 1005) combined with corresponding inverter circuitry (for multiple nets; column 12 lines 47-48), and where each of the multiplexers is connected in a same series circuit with at least one other of the multiplexers (column 12 lines 47-52 where N=2 groups of Figure 10’s 1000 are connected in fanout from 1011, resulting in the multiplexers in both nets 1000 being connected in series).

Claim 2:  Nikitin further teaches that the circuits in the circuit path comprises N (N≥2) polarity switch circuits electrically connected in series in the circuit path (1003, 1009), each of the N polarity switch circuits to skew an Nth signal in the first direction or the second direction based on a state of the Nth signal (column 11 lines 54-55); and
wherein controlling the states of the signals comprises controlling, for one or more of the N polarity switch circuits, a state of the Nth signal (via 1007).
Claim 4:  Nikitin further teaches that the circuit path comprises:
a first polarity switch circuit (1003) to skew a first signal (at 1001) in a first direction or a second direction based on a state of the first signal; and
a second polarity switch circuit (1009) to skew a second signal (output of 1007) in the first direction or the second direction based on a state of the second signal, the first circuit and the second circuit being electrically connected in series in the circuit path;
wherein controlling the states comprises:
causing the first polarity switch circuit to skew the first signal in the first direction and causing the second polarity switch circuit to skew the second signal in the second direction (via 1007); or
causing the first polarity switch circuit to skew the first signal in the second direction and causing the second polarity switch circuit to skew the second signal in the first direction (via 1007).

Claim 5:  Nikitin further teaches that first signal and the second signal comprise components of a signal passing through the circuit path (from 1001 to 1011);
wherein skewing the first signal in the first direction and the second signal in the second direction reduces skew in the signal passing through the circuit path (via 1007); or
wherein skewing the first signal in the second direction and the second signal in the first direction reduces skew in the signal passing through the circuit path (via 1007).

Claim 6:  Nikitin further teaches that controlling the multiple polarity switch circuits comprises:
controlling one or more inputs to the multiple polarity switch circuits (via 1007) in order to perform one of:
causing the first polarity switch circuit to skew the first signal in the first direction and causing the second polarity switch circuit to skew the second signal in the second direction; or 
causing the first circuit to skew the first signal in the second direction and causing the second circuit to skew the second signal in the first direction (via 1007).

Claim 8:  Nikitin further teaches that inverting or not inverting the signals in the circuit path is performed by switching wire paths of differential signals used in the circuit path (via 1005 and 1007).

Claim 10:  Nikitin further teaches that the circuit path is part of automatic test equipment, the circuit path being between pin electronics of the automatic test equipment and a device interface board to which a device under test connects (column 1 lines 56-67 and column 12 lines 11-29).

Claim 11:  Nikitin further teaches that the states are controlled to move rising and falling signal edge skews independently (via 1007).

Claim 12:  Nikitin teaches a circuit path comprising:
a first circuit (1003) to skew a first signal (received at 1001) in a first direction or a second direction based on a state of the first signal;
a second circuit (1009) to skew a second signal (output of 1007) in the first direction or the second direction based on a state of the second signal, the first circuit and the second circuit being electrically connected in series in the circuit path (1000); and
multiple polarity switch circuits (1005, 1007 for multiple nets) to control skew in the circuit path by controlling one or more of: the state of the first signal, the state of the second signal, and a state following an output of the second circuit (column 11 lines 66-67, column 12 lines 1-3), the multiple polarity switch circuits being electrically connected in series with the circuit path with the first circuit and the second circuit (1005 and 1007 connected in series with 1003 and 1009); and
memory (column 11 lines 16-27, 66-67, column 12 lines 1 and 11-29) storing first information about skew produced by the first circuit in both the first direction and the second direction, and second information about skew produced by the second circuit in both the first direction and the second direction (during the path equalization process; column 11 lines 66-67 and column 12 line 1); and 
a controller (column 12 lines 11-18 where the design tool contains the path equalization process) to use at least one of the first information or the second information to control the one or more of the multiple polarity switch circuits (1007 and 1005 for multiple nets) to control the state of the first signal, the state of the second signal, or the state following the output of the second circuit in order to cancel, at least partially, skew between the first circuit and the second circuit such that there is no net signal inversion caused by the circuit path (column 11 lines 16-27, 66-67 and column 12 lines 1-29);
wherein each of the multiple polarity switch circuits comprises a multiplexer combined with corresponding inverter circuitry (for multiple nets; column 12 lines 47-48), and where each of the multiplexers is connected in a same series circuit with at least one other of the multiplexers (column 12 lines 47-52 where N=2 groups of Figure 10’s 1000 are connected in fanout from 1011, resulting in the multiplexers in both nets 1000 being connected in series).

Claim 13:  Nikitin further teaches that the first and second circuits are among N (N≥2) circuits in series in the circuit path, each of the N circuits to skew an Nth signal in the first direction or the second direction based on a state of the Nth signal (1003, 1009); and
wherein the controller is configured to control skew in the circuit path by controlling, for two or more of the N circuits, one or more of the multiple polarity switch circuits to control a state of the Nth signal (via 1005 and 1007).

Claim 14:  Nikitin further teaches that control of the skew in the circuit path comprises reducing an amount of the skew in the circuit path to a non-zero value (column 11 lines 66-67, column 12 lines 1-10).

Claim 15:  Nikitin further teaches additional circuitry to reduce the amount of the skew from the non-zero value (column 11 lines 66-67, column 12 lines 1-10).

Claim 16:  Nikitin further teaches selecting among the N circuits, and to control states of signals corresponding to selected ones of the N circuits (via 1005 and 1007).

Claim 20:  Nikitin further teaches that the controller is configured to control two, but not all, of: one or more of the multiple polarity switch circuits (1005 and 1007) to control the state of the first signal, the state of the second signal, and the state following the output of the second circuit (Figure 10 to equalize the paths).

Claim 21:  Nikitin further teaches that the total skew produced in the circuit path includes a sum of first skew produced by the first circuit and second skew produced by the second circuit (Figure 10); and
wherein the controller is configured to control one or more of the multiple polarity switch circuits (1005 and 1007 for multiple nets) to control one or more of the state of the first signal, the state of the second signal, and the state following the output of the second circuit in order to negate skew in the circuit path caused by the first circuit and the second circuit (Figure 10 to equalize the paths).

Claim 25:  Nikitin further teaches that the controller is configured to control one or more of the multiple polarity switch circuits (1005 and 1007 for multiple nets) to control skew in the circuit path by inverting or not inverting the first signal so as to negate, as least partly, skew caused by the first circuit (via the selected output of 1007); or
wherein the controller is configured to control one or more of the multiple polarity switch circuits (1005 and 1007 for multiple nets) to control skew in the circuit path by inverting or not inverting the second signal so as to negate, as least partly, skew caused by the second circuit (via the selected output of 1007).

Claim 26:  Nikitin further teaches automatic test equipment comprising:
the circuit path of claim 12 (above); and
a device interface board to which a device under test is connected, the circuit path for passing signals to, and from, the device interface board (column 12 lines 11-29).

Claim 27:  Nikitin further teaches circuitry to produce a finer reduction in skew than through control over one or more of: the state of the first signal, the state of the second signal, and a state following an output of the second circuit (via 1005 and 1007).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikitin in view of Kanazawa et al. (U.S. Patent Application Publication 2003/0088836, hereafter Kanazawa).
Claims 3 and 24:  Nikitin teaches the limitations of claims 2 and 12 above.  Nikitin does not specifically teach the details of buffers 1003 and 1009.  
Kanazawa teaches a buffer circuit, wherein one or more of the N circuits (Figure 8C and 8D corresponding to 1003 or 1009 of Nikitin) has an adjustable delay (via 1005 of Nikitin); and
wherein controlling the states of the signals comprises controlling the one or more of the N circuits based on a setting of the adjustable delay (via 1005 and 1007 of Nikitin).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the buffer circuit of Kanazawa in the circuit of Nikitin to provide an art-recognized equivalent circuit ([0084]).

Claims 17-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikitin in view of Teig et al. (U.S. Patent Application Publication 2015/0324514, hereafter Teig).
Claims 17 and 23:  Nikitin teaches the limitations of claim 12 above.  Nikitin further teaches a second controllable inverter (1005 and 1007) that is between, and electrically connected in the circuit path to both of the first circuit (1003) and the second circuit (1009), the second controllable inverter to produce the state of the second signal (output of 1007).  
Nikitin does not specifically teach first or third controllable inverters.  
Teig teaches a circuit path (Figure 2), comprising:
a first controllable inverter (clocked element 220; [0055] corresponding to an instance of 1005 and 1007 of Nikitin) that precedes, and is electrically connected in the circuit path to, the first circuit (215 corresponding to buffer 1003 of Nikitin), the first controllable inverter to produce the state of the first signal (to the input of 1003 of Nikitin); and
a third controllable inverter (clocked element 220 at the Target node corresponding to an instance of 1005 and 1007 of Nikitin) that follows, and is electrically connected in the circuit path to, the second circuit (215 corresponding to buffer 1009 of Nikitin), the third controllable inverter to produce the state following the output of the second circuit (at the Target node).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first and third controllable inverters taught by Teig in the circuit of Nikitin to optimize timing performance of an IC design (Abstract).

Claim 18:  The combined circuit further teaches that the first controllable inverter is controllable either to invert the first signal or not to invert the first signal, the state of the first signal being inverted or not inverted (via 1005 and 1007 of Nikitin);
wherein the second controllable inverter is controllable either to invert the second signal or not to invert the second signal, the state of the second signal being inverted or not inverted (via 1005 and 1007 of Nikitin); and
wherein the third controllable inverter is controllable either to invert the output of the second circuit or not to invert the output, the state of the output being inverted or not inverted (via 1005 and 1007 of Nikitin).

Claim 19:  The combined circuit further teaches that the first controllable inverter comprises a multiplexer combined with an inverter at an input thereof, the second controllable inverter comprises a multiplexer combined with an inverter at an input thereof, and the third controllable inverter comprises a multiplexer combined with an inverter at an input thereof (1005 and 1007 of Nikitin for multiple nets; column 12 lines 47-48).

Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive.
Applicant asserts that Nikitin does not teach multiple multiplexers where each of the multiplexers is connected in a series circuit with at least one other of the multiplexers because Nikitin describes parallel connection paths. Examiner respectfully disagrees. Nikitin teaches N=2 groups of nets (Figure 10) connected in fanout from 1011 (receiver pin), where N groups of nets has only one driver pin (1001 of the first instance of Figure 10). The pin 1011 in the first instance of Figure 10 would connect to the pin 1001 of the second instance of Figure 10. Therefore, Nikitin teaches that each of the multiplexers (1005 and 1007) is connected in a series circuit with at least one other of the multiplexers.
Applicant asserts that Nikitin does not teach controlling polarity switches based on the information about skew. Examiner respectfully disagrees. Nikitin teaches correcting for skew within pairs of corresponding connection paths (column 11 lines 66-67 and column 12 line 1), where the selected output of multiplexer 1007 determines which connection path is being corrected (Figure 10, column 11 lines 35-38 and lines 44-47). Therefore, Nikitin teaches controlling polarity switches based on the information about skew.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        

/RYAN JOHNSON/Primary Examiner, Art Unit 2849